

115 HR 1977 IH: Veterans Priority Access to Reliable Care Act of 2017
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1977IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Ms. Wasserman Schultz (for herself and Mr. Rutherford) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to transport
			 an individual employed at a medical facility of the Department of Veterans
			 Affairs between a parking facility and the medical facility.
	
 1.Short titleThis Act may be cited as the Veterans Priority Access to Reliable Care Act of 2017 or the Veterans PARC Act of 2017. 2.Transportation of an individual employed at a medical facility of the Department of Veterans Affairs between a parking facility and the medical facilitySection 8109(b) of title 38, United States Code, is amended—
 (1)in paragraph (2), by striking and; (2)in paragraph (3) by striking the period and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (4)notwithstanding section 1344 of title 31, may use a passenger carrier (as that term is defined in section 1344 of title 31) to transport such an employee between a parking facility and the medical facility of the Department at which the employee works.
					.
			